

117 S1775 PCS: Protecting Communities and Preserving the Second Amendment Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 62117th CONGRESS1st SessionS. 1775IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Grassley (for himself, Mr. Cruz, and Mr. Tillis) introduced the following bill; which was read the first timeMay 24, 2021Read the second time and placed on the calendarA BILLTo address gun violence, improve the availability of records to the National Instant Criminal Background Check System, address mental illness in the criminal justice system, and end straw purchases and trafficking of illegal firearms, and for other purposes.1.Short title;
		table of contents(a)Short
 titleThis Act may be cited as the Protecting Communities and Preserving the Second Amendment Act of 2021.(b)Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Reauthorization and improvements to NICS.Sec. 4. Availability of records to NICS.Sec. 5. Definitions relating to mental health.Sec. 6. Conditions for treatment of certain persons as adjudicated mentally incompetent for certain purposes.Sec. 7. Reports and certifications to Congress.Sec. 8. Increasing Federal prosecution of gun violence.Sec. 9. Prosecution of felons and fugitives who attempt to illegally purchase firearms.Sec. 10. Limitation on operations by the Department of Justice.Sec. 11. Straw purchasing of firearms.Sec. 12. Increased penalties for lying and buying.Sec. 13. Amendments to section 924(a).Sec. 14. Amendments to section 924(h).Sec. 15. Amendments to section 924(k).Sec. 16. Multiple sales reports for rifles and shotguns.Sec. 17. Study by the National Institutes of Justice and National Academy of Sciences on the causes of mass shootings.Sec. 18. Reports to Congress regarding ammunition purchases by Federal agencies.Sec. 19. Reduction of Byrne JAG funds for State failure to provide mental health records to NICS.Sec. 20. Firearm commerce modernization.Sec. 21. Firearm dealer access to law enforcement information.Sec. 22. Interstate transportation of firearms or ammunition.Sec. 23. Preventing duplicative grants.2.DefinitionsIn this Act—(1)the term agency has the meaning given the term in section 551 of title 5, United States Code;(2)the term NICS means the National Instant Criminal Background Check System; and(3)the term relevant Federal records means any record demonstrating that a person is prohibited from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18, United States Code.3.Reauthorization
		and improvements to NICS(a)In
 generalSection 103 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40913) is amended—(1)by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively;(2)by amending subsection (f), as so redesignated, to read as follows:(f)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2022 through 2026.;
 and(3)by inserting after subsection (d) the following:(e)AccountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions:(1)DefinitionIn this subsection, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.(2)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.(3)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section..(b)Modification of
 eligibility requirementsThe NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) is amended—(1)in section 102(b)(1) (34 U.S.C. 40912(b)(1))—(A)in subparagraph (A), by striking subparagraph (C) and inserting subparagraph (B);(B)by striking subparagraph (B); and(C)by redesignating subparagraph (C) as subparagraph (B);(2)in section 103(a)(1) (34 U.S.C. 40913(a)(1)), by striking and subject to section 102(b)(1)(B); and(3)in section 104(d) (34 U.S.C. 40914(d)), by striking section 102(b)(1)(C) and inserting section 102(b)(1)(B).4.Availability
 of records to NICS(a)GuidanceNot later than 45 days after the date of enactment of this Act, the Attorney General shall issue guidance regarding—(1)the identification and sharing of relevant Federal records; and(2)submission of the relevant Federal records to NICS.(b)Prioritization
 of recordsEach agency that possesses relevant Federal records shall prioritize providing the relevant information contained in the relevant Federal records to NICS on a regular and ongoing basis in accordance with the guidance issued by the Attorney General under subsection (a).(c)ReportsNot later than 60 days after the Attorney General issues guidance under subsection (a), the head of each agency shall submit a report to the Attorney General that—(1)advises whether the agency possesses relevant Federal records; and(2)describes the implementation plan of the agency for making the relevant information contained in relevant Federal records available to NICS in a manner consistent with applicable law.(d)Determination
 of relevanceThe Attorney General shall resolve any dispute regarding whether—(1)agency records are relevant Federal records; and(2)the relevant Federal records of an agency should be made available to NICS.5.Definitions relating
		to mental health(a)Title 18
 definitionsChapter 44 of title 18, United States Code, is amended—(1)in section 921(a), by adding at the end the following:(36)(A)Subject to subparagraph (B), the term has been adjudicated mentally incompetent or has been committed to a psychiatric hospital, with respect to a person—(i)means the person is the subject of an order or finding by a judicial officer, court, board, commission, or other adjudicative body—(I)that was issued after—(aa)a hearing—(AA)of which the person received actual notice; and(BB)at which the person had an opportunity to participate with counsel; or(bb)the person knowingly and intelligently waived the opportunity for a hearing—(AA)of which the person received actual notice; and(BB)at which the person would have had an opportunity to participate with counsel; and(II)that found that the person, as a result of marked subnormal intelligence, mental impairment, or mental illness—(aa)was a danger to himself or to others;(bb)was guilty but mentally ill in a criminal case;(cc)was not guilty in a criminal case by reason of insanity or mental disease or defect;(dd)was incompetent to stand trial in a criminal case;(ee)was not guilty only by reason of lack of mental responsibility under section 850a of title 10 (article 50a of the Uniform Code of Military Justice);(ff)required involuntary inpatient treatment by a psychiatric hospital;(gg)required involuntary outpatient treatment by a psychiatric hospital based on a finding that the person is a danger to himself or to others; or(hh)required involuntary commitment to a psychiatric hospital for any reason, including drug use; and(ii)does not include—(I)a person who is in a psychiatric hospital for observation; or(II)a voluntary admission to a psychiatric hospital.(B)In this paragraph, the term order or finding does not include—(i)an order or finding that has expired or has been set aside or expunged;(ii)an order or finding that is no longer applicable because a judicial officer, court, board, commission, or other adjudicative body has found that the person who is the subject of the order or finding—(I)does not present a danger to himself or to others;(II)has been restored to sanity or cured of mental disease or defect;(III)has been restored to competency; or(IV)no longer requires involuntary inpatient or outpatient treatment by, or involuntary commitment to, a psychiatric hospital; or(iii)an order or finding with respect to which the person who is subject to the order or finding has been granted relief from disabilities under section 925(c) or under a program described in section 101(c)(2)(A) or 105 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911, 40915).(37)The term psychiatric hospital includes a mental health facility, a mental hospital, a sanitarium, a psychiatric facility, and any other facility that provides diagnoses by licensed professionals of mental retardation or mental illness, including a psychiatric ward in a general hospital.;
 and(2)in section 922—(A)in subsection (d)(4)—(i)by striking as a mental defective and inserting mentally incompetent; and(ii)by striking any mental institution and inserting a psychiatric hospital; and(B)in subsection (g)(4)—(i)by striking as a mental defective or who has and inserting mentally incompetent or has; and(ii)by striking mental institution and inserting psychiatric hospital.(b)Technical and
 conforming amendmentThe NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) is amended—(1)by striking as a mental defective each place that term appears and inserting mentally incompetent;(2)by striking mental institution each place that term appears and inserting psychiatric hospital; and(3)in section 102(c)(3) (34 U.S.C. 40912(c)(3))—(A)in the paragraph heading, by striking as a mental defective or committed to a mental institution and inserting mentally incompetent or committed to a psychiatric hospital; and(B)by striking mental institutions and inserting psychiatric hospitals.6.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain
 purposes(a)In generalChapter 55 of title 38, United States Code, is amended by adding at the end the following:5511.Conditions for treatment of certain persons as adjudicated mentally incompetent for certain purposesIn any case arising out of the administration by the Secretary of laws and benefits under this title, a person who is mentally incapacitated, deemed mentally incompetent, or experiencing an extended loss of consciousness shall not be considered adjudicated as a mental defective under subsection (d)(4) or (g)(4) of section 922 of title 18 without the order or finding of a judge, magistrate, or other judicial authority of competent jurisdiction that such person is a danger to himself or herself or others..(b)Technical and
 conforming amendmentThe table of sections at the beginning of chapter 55 of title 38, United States Code, is amended by adding at the end the following:5511. Conditions for treatment of certain persons as
		  adjudicated mentally incompetent for certain
		  purposes..7.Reports and
		certifications to Congress(a)NICS
 reportsNot later than October 1, 2022, and every year thereafter, the head of each agency that possesses relevant Federal records shall submit a report to Congress that includes—(1)a description of the relevant Federal records possessed by the agency that can be shared with NICS in a manner consistent with applicable law;(2)the number of relevant Federal records the agency submitted to NICS during the reporting period;(3)efforts made to increase the percentage of relevant Federal records possessed by the agency that are submitted to NICS;(4)any obstacles to increasing the percentage of relevant Federal records possessed by the agency that are submitted to NICS;(5)measures put in place to provide notice and programs for relief from disabilities as required under the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) if the agency makes qualifying adjudications relating to the mental health of an individual;(6)measures put in place to correct, modify, or remove records available to NICS when the basis on which the records were made available no longer applies; and(7)additional steps that will be taken during the 1-year period after the submission of the report to improve the processes by which relevant Federal records are—(A)identified;(B)made available to NICS; and(C)corrected, modified, or removed from NICS.(b)Certifications(1)In
 generalThe annual report requirement in subsection (a) shall not apply to an agency that, as part of a report required to be submitted under subsection (a), provides certification that the agency has—(A)made available to NICS relevant Federal records that can be shared in a manner consistent with applicable law;(B)a plan to make any relevant Federal records available to NICS and a description of that plan; and(C)a plan to update, modify, or remove records electronically from NICS not less than quarterly as required by the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) and a description of that plan.(2)FrequencyEach agency that is not required to submit annual reports under paragraph (1) shall submit an annual certification to Congress attesting that the agency continues to submit relevant Federal records to NICS and has corrected, modified, or removed records available to NICS when the basis on which the records were made available no longer applies.(c)Reports to
		Congress on firearms prosecutions(1)Report to
 congressBeginning February 1, 2022, and on February 1 of each year thereafter through 2031, the Attorney General shall submit to the Committees on the Judiciary and the Committees on Appropriations of the Senate and the House of Representatives a report of information gathered under this subsection during the fiscal year that ended on September 30 of the preceding year.(2)Subject of
 annual reportNot later than 90 days after the date of enactment of this Act, the Attorney General shall require each component of the Department of Justice, including each United States Attorney's Office, to furnish for the purposes of the report described in paragraph (1), information relating to any case presented to the Department of Justice for review or prosecution, in which the objective facts of the case provide probable cause to believe that there has been a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986.(3)Elements of
 annual reportWith respect to each case described in paragraph (2), the report submitted under paragraph (1) shall include information indicating—(A)whether in any such case, a decision has been made not to charge an individual with a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986, or any other violation of Federal criminal law;(B)in any case described in subparagraph (A), a description of why no charge was filed under sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986;(C)whether in any case described in paragraph (2), an indictment, information, or other charge has been brought against any person, or the matter is pending;(D)whether, in the case of an indictment, information, or other charge described in subparagraph (C), the charging document contains a count or counts alleging a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986;(E)in any case described in subparagraph (D) in which the charging document contains a count or counts alleging a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986, whether a plea agreement of any kind has been entered into with such charged individual;(F)whether any plea agreement described in subparagraph (E) required that the individual plead guilty, to enter a plea of nolo contendere, or otherwise caused a court to enter a conviction against that individual for a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986;(G)in any case described in subparagraph (F) in which the plea agreement did not require that the individual plead guilty, enter a plea of nolo contendere, or otherwise cause a court to enter a conviction against that individual for a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986, identification of the charges to which that individual did plead guilty;(H)in the case of an indictment, information, or other charge described in subparagraph (C), in which the charging document contains a count or counts alleging a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986, the result of any trial of such charges (guilty, not guilty, mistrial);(I)in the case of an indictment, information, or other charge described in subparagraph (C), in which the charging document did not contain a count or counts alleging a violation of sections 922 and 924, United States Code, and section 5861 of the Internal Revenue Code of 1986, the nature of the other charges brought and the result of any trial of such other charges as have been brought (guilty, not guilty, mistrial);(J)the number of persons who attempted to purchase a firearm but were denied because of a background check conducted in accordance with section 922(t) of title 18, United States Code; and(K)the number of prosecutions conducted in relation to persons described in subparagraph (J).8.Increasing
		Federal prosecution of gun violence(a)In
 generalNot later than 90 days after the date of enactment of this Act, the Attorney General shall establish in jurisdictions specified in subsection (c) a program that meets the requirements of subsection (b), to be known as the Nationwide Project Exile Expansion.(b)Program
 elementsEach program established under subsection (a) shall, for the jurisdiction concerned—(1)provide for coordination with State and local law enforcement officials in the identification of violations of Federal firearms laws;(2)provide for the establishment of agreements with State and local law enforcement officials for the referral to the Bureau of Alcohol, Tobacco, Firearms and Explosives and the United States Attorney for prosecution of persons arrested for violations of section 922 or section 924 of title 18, United States Code, or section 5861 of the Internal Revenue Code of 1986, relating to firearms;(3)provide for the establishment of multijurisdictional task forces, coordinated by the Executive Office of the United States attorneys to investigate and prosecute illegal straw purchasing rings that purchase firearms in one jurisdiction and transfer them to another;(4)require that the United States attorney designate not less than 1 assistant United States attorney to prosecute violations of Federal firearms laws;(5)provide for the hiring of agents for the Bureau of Alcohol, Tobacco, Firearms and Explosives to investigate violations of the provisions referred to in paragraph (2), United States Code, relating to firearms; and(6)ensure that each person referred to the United States attorney under paragraph (2) be charged with a violation of the most serious Federal firearm offense consistent with the act committed.(c)Covered
		jurisdictions(1)In
 generalSubject to paragraph (2), the jurisdictions specified in this subsection are—(A)the 10 jurisdictions with a population equal to or greater than 100,000 persons that had the highest total number of homicides according to the uniform crime report of the Federal Bureau of Investigation for the most recent year available;(B)the 5 jurisdictions with such a population, other than the jurisdictions covered by paragraph (1), with the highest per capita rate of homicide according to the uniform crime report of the Federal Bureau of Investigation for the most recent year available; and(C)the 3 tribal jurisdictions that have the highest homicide crime rates, as determined by the Attorney General.(2)LimitationThe 15 jurisdictions described in subparagraphs (A) and (B) shall not include any jurisdiction other than those within the 50 States.(d)Annual
 reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report containing the following information:(1)The number of individuals indicted for such violations of Federal firearms laws during that year by reason of the program.(2)The increase or decrease in the number of individuals indicted for such violations of Federal firearms laws during that year by reason of the program when compared with the year preceding that year.(3)The number of individuals held without bond in anticipation of prosecution by reason of the program.(4)To the extent the information is available, the average length of prison sentence of the individuals convicted of violations of Federal firearms laws by reason of the program.(5)The number of multijurisdictional task forces established and the number of individuals arrested, indicted, convicted or acquitted of charges for violations of the specific crimes listed in subsection (b)(2).(e)Authorization
		of appropriations(1)In
 generalThere are authorized to be appropriated to carry out the program under this section $15,000,000 for each of fiscal years 2022, 2023, and 2024, which shall be used for salaries and expenses of assistant United States attorneys and Bureau of Alcohol, Tobacco, Firearms and Explosives agents.(2)Use of
		funds(A)Assistant
 United States AttorneysThe assistant United States attorneys hired using amounts authorized to be appropriated under paragraph (1) shall prosecute violations of Federal firearms laws in accordance with subsection (b)(2).(B)ATF
 agentsThe Bureau of Alcohol, Tobacco, Firearms and Explosives agents hired using amounts authorized to be appropriated under paragraph (1) shall, to the maximum extent practicable, concentrate their investigations on violations of Federal firearms laws in accordance with subsection (b)(2).9.Prosecution of
 felons and fugitives who attempt to illegally purchase firearms(a)Task Force(1)EstablishmentThere is established a task force within the Department of Justice, which shall be known as the Felon and Fugitive Firearm Task Force (referred to in this section as the Task Force), to strengthen the efforts of the Department of Justice to investigate and prosecute cases of convicted felons and fugitives from justice who illegally attempt to purchase a firearm.(2)MembershipThe members of the Task Force shall be—(A)the Deputy Attorney General, who shall serve as the Chairperson of the Task Force;(B)the Assistant Attorney General for the Criminal Division;(C)the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives;(D)the Director of the Federal Bureau of Investigation; and(E)such other officers or employees of the Department of Justice as the Attorney General may designate.(3)DutiesThe Task Force shall—(A)provide direction for the investigation and prosecution of cases of convicted felons and fugitives from justice attempting to illegally purchase a firearm; and(B)provide recommendations to the Attorney General relating to—(i)the allocation and reallocation of resources of the Department of Justice for investigation and prosecution of cases of convicted felons and fugitives from justice attempting to illegally purchase a firearm;(ii)enhancing cooperation among agencies and entities of the Federal Government in the investigation and prosecution of cases of convicted felons and fugitives from justice attempting to illegally purchase a firearm;(iii)enhancing cooperation among Federal, State, and local authorities responsible for the investigation and prosecution of cases of convicted felons and fugitives from justice attempting to illegally purchase a firearm; and(iv)changes in rules, regulations, or policy to improve the effective investigation and prosecution of cases of convicted felons and fugitives from justice attempting to illegally purchase a firearm.(4)MeetingsThe Task Force shall meet not less than once a year.(5)TerminationThe Task Force shall terminate on the date that is 5 years after the date of enactment of this Act.(b)Authorization
 for use of fundsSection 524(c)(1) of title 28, United States Code, is amended—(1)in subparagraph (H), by striking and at the end;(2)in subparagraph (I), by striking the period at the end and inserting ; and; and(3)by inserting after subparagraph (I) the following:(J)the investigation and prosecution of cases of convicted felons and fugitives from justice who illegally attempt to purchase a firearm, in accordance with section 9 of the Protecting Communities and Preserving the Second Amendment Act of 2021, provided that—(i)not more than $10,000,000 shall be available to the Attorney General for each of fiscal years 2022 through 2026 under this subparagraph; and(ii)not more than 5 percent of the amounts made available under this subparagraph may be used for the administrative costs of the task force established under section 9 of the Protecting Communities and Preserving the Second Amendment Act of 2021..10.Limitation on operations by the Department
 of JusticeThe Department of Justice, and any of the law enforcement coordinate agencies of the Department of Justice, shall not conduct any operation where a Federal firearms licensee is directed, instructed, enticed, or otherwise encouraged by the Department of Justice to sell a firearm to an individual if the Department of Justice, or a coordinate agency, knows or has reasonable cause to believe that such an individual is purchasing on behalf of another for an illegal purpose unless the Attorney General, the Deputy Attorney General, or the Assistant Attorney General for the Criminal Division personally reviews and approves the operation, in writing, and determines that the agency has prepared an operational plan that includes sufficient safeguards to prevent firearms from being transferred to third parties without law enforcement taking reasonable steps to lawfully interdict those firearms.11.Straw
		purchasing of firearms(a)In
 generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:932.Straw
 purchasing of firearms(a)DefinitionsFor purposes of this section—(1)the term crime of violence has the meaning given that term in section 924(c)(3);(2)the term drug trafficking crime has the meaning given that term in section 924(c)(2); and(3)the term Federal crime of terrorism has the meaning given that term in section 2332b(g).(b)OffenseIt shall be unlawful for any person to—(1)purchase or otherwise obtain a firearm, which has been shipped, transported, or received in interstate or foreign commerce, for or on behalf of any other person who the person purchasing or otherwise obtaining the firearm knows—(A)is prohibited from possessing or receiving a firearm under subsection (g) or (n) of section 922;(B)intends to use, carry, possess, or sell or otherwise dispose of the firearm in furtherance of a crime of violence, a drug trafficking crime, or a Federal crime of terrorism;(C)intends to engage in conduct that would constitute a crime of violence, a drug trafficking crime, or a Federal crime of terrorism if the conduct had occurred within the United States; or(D)is not a resident of any State and is not a citizen or lawful permanent resident of the United States; or(2)willfully procure another to engage in conduct described in paragraph (1).(c)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned not more than 15 years, or both.933.Trafficking in
 firearms(a)DefinitionsFor purposes of this section—(1)the term crime of violence has the meaning given that term in section 924(c)(3);(2)the term drug trafficking crime has the meaning given that term in section 924(c)(2); and(3)the term Federal crime of terrorism has the meaning given that term in section 2332b(g).(b)OffenseIt shall be unlawful for any person to—(1)ship, transport, transfer, or otherwise dispose of two or more firearms to another person in or otherwise affecting interstate or foreign commerce, if the transferor knows that the use, carrying, or possession of a firearm by the transferee would violate subsection (g) or (n) of section 922, or constitute a crime of violence, a drug trafficking crime, or a Federal crime of terrorism;(2)receive from another person two or more firearms in or otherwise affecting interstate or foreign commerce, if the recipient—(A)knows that such receipt would violate subsection (g) or (n) of section 922; or(B)intends to use the firearm in furtherance of a crime of violence, a drug trafficking crime, or a Federal crime of terrorism; or(3)attempt or conspire to commit the conduct described in paragraph (1) or (2).(c)Penalties(1)In
 generalAny person who violates subsection (b) shall be fined under this title, imprisoned not more than 15 years, or both.(2)OrganizerIf a violation of subsection (b) is committed by a person acting in concert with other persons as an organizer, leader, supervisor, or manager, the person shall be fined under this title, imprisoned not more than 20 years, or both..(b)Technical and
 conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by inserting after the item relating to section 931 the following:932. Straw purchasing of
		  firearms.933. Trafficking in
		  firearms..(c)Directive to
 the sentencing commissionPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and policy statements to ensure that persons convicted of an offense under section 932 or 933 of title 18, United States Code, and other offenses applicable to the straw purchases and firearms trafficking of firearms are subject to increased penalties in comparison to those currently provided by the guidelines and policy statements for such straw purchasing and firearms trafficking offenses. In its review, the Commission shall consider, in particular, an appropriate amendment to reflect the intent of Congress that straw purchasers without significant criminal histories receive sentences that are sufficient to deter participation in such activities. The Commission shall also review and amend its guidelines and policy statements to reflect the intent of Congress that a person convicted of an offense under section 932 or 933 of title 18, United States Code, who is affiliated with a gang, cartel, organized crime ring, or other such enterprise should be subject to higher penalties than an otherwise unaffiliated individual.12.Increased
 penalties for lying and buyingSection 924(a)(1) of title 18, United States Code, is amended in the undesignated matter following subparagraph (D) by striking five years and inserting the following: 5 years (or, in the case of a violation under subparagraph (A), not more than 10 years).13.Amendments to
 section 924(a)Section 924(a) of title 18, United States Code, is amended—(1)in paragraph (2), by striking (d), (g),; and(2)by adding at the end the following:(8)Whoever knowingly violates subsection (d), (g), or (n) of section 922 shall be fined under this title, imprisoned not more than 15 years, or both..14.Amendments to
 section 924(h)Section 924 of title 18, United States Code, is amended by striking subsection (h) and inserting the following:(h)Whoever knowingly receives or transfers a firearm or ammunition, or attempts or conspires to do so, knowing that such firearm or ammunition will be used to commit a crime of violence (as defined in subsection (c)(3)), a drug trafficking crime (as defined in subsection (c)(2)), a Federal crime of terrorism (as defined in section 2332b(g)), or a crime under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), or the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.), shall be imprisoned not more than 15 years, fined in accordance with this title, or both..15.Amendments to section
 924(k)Section 924 of title 18, United States Code, is amended by striking subsection (k) and inserting the following:(k)(1)A person who, with intent to engage in or promote conduct that—(A)is punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;(B)violates any law of a State relating to any controlled substance (as defined in section 102 of the Controlled Substances Act, 21 U.S.C. 802);(C)constitutes a crime of violence (as defined in subsection (c)(3)); or(D)constitutes a Federal crime of terrorism (as defined in section 2332b(g)),smuggles or knowingly brings into the United States,
		  a firearm or ammunition, or attempts or conspires to do so, shall be imprisoned
 not more than 15 years, fined under this title, or both.(2)A person who, with intent to engage in or to promote conduct that—(A)would be punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46, if the conduct had occurred within the United States; or(B)would constitute a crime of violence (as defined in subsection (c)(3)) or a Federal crime of terrorism (as defined in section 2332b(g)) for which the person may be prosecuted in a court of the United States, if the conduct had occurred within the United States,smuggles or knowingly takes out of the United States,
		  a firearm or ammunition, or attempts or conspires to do so, shall be imprisoned
		  not more than 15 years, fined under this title, or
		  both..16.Multiple sales
 reports for rifles and shotgunsSection 923(g)(5) of title 18, United States Code, is amended by adding at the end the following:(C)The Attorney General may not require a licensee to submit ongoing or periodic reporting of the sale or other disposition of 2 or more rifles or shotguns during a specified period of time..17.Study by the
		National Institutes of Justice and National Academy of Sciences on the causes
		of mass shootings(a)In
 general(1)StudyNot later than 90 days after the date of enactment of this Act, the Attorney General shall instruct the Director of the National Institutes of Justice, to conduct a peer-reviewed study to examine various sources and causes of mass shootings including psychological factors, the impact of violent video games, and other factors. The Director shall enter into a contract with the National Academy of Sciences to conduct this study jointly with an independent panel of 5 experts appointed by the Academy.(2)ReportNot later than 1 year after the date on which the study required under paragraph (1) begins, the Directors shall submit to Congress a report detailing the findings of the study.(b)Issues
 examinedThe study conducted under subsection (a)(1) shall examine—(1)mental illness;(2)the availability of mental health and other resources and strategies to help families detect and counter tendencies toward violence;(3)the availability of mental health and other resources at schools to help detect and counter tendencies of students towards violence;(4)the extent to which perpetrators of mass shootings, either alleged, convicted, deceased, or otherwise, played violent or adult-themed video games and whether the perpetrators of mass shootings discussed, planned, or used violent or adult-themed video games in preparation of or to assist in carrying out their violent actions;(5)familial relationships, including the level of involvement and awareness of parents;(6)exposure to bullying; and(7)the extent to which perpetrators of mass shootings were acting in a copycat manner based upon previous violent events.18.Reports to
 Congress regarding ammunition purchases by Federal agenciesNot later than 1 year after the date of enactment of this Act, the Director of the Office of Management and Budget, shall report to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Chairmen and Ranking Members of the House and Senate Committees on Appropriations and the Committees on the Judiciary, the House Committee on Homeland Security, the Senate Committee on Homeland Security and Governmental Affairs, and the House Committee on Oversight and Reform, a report including—(1)details of all purchases of ammunition by each Federal agency;(2)a summary of all purchases, solicitations, and expenditures on ammunition by each Federal agency;(3)a summary of all the rounds of ammunition expended by each Federal agency and a current listing of stockpiled ammunition for each Federal agency; and(4)an estimate of future ammunition needs and purchases for each Federal agency for the next fiscal year.19.Reduction of
		Byrne JAG funds for State failure to provide mental health records to
 NICSSection 104(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40914(b)) is amended—(1)by striking paragraphs (1) and (2);(2)by redesignating paragraph (3) as paragraph (2);(3)in paragraph (2), as so redesignated, by striking of paragraph (2) and inserting of paragraph (1); and(4)by inserting before paragraph (2), as so redesignated, the following:(1)Reduction for
		  failure to provide mental health records(A)In
 generalDuring the period beginning on the date that is 18 months after the date of enactment of the Protecting Communities and Preserving the Second Amendment Act of 2021 and ending on the day before the date described in subparagraph (B), the Attorney General shall withhold 5 percent of the amount that would otherwise be allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156) if the State does not—(i)provide not less than 90 percent of the records required to be provided under sections 102 and 103; or(ii)have in effect a statute that—(I)requires the State to provide the records required to be provided under sections 102 and 103; and(II)implements a relief from disabilities program in accordance with section 105.(B)Final
 implementation deadlineBeginning on the date that is 5 years after the date of enactment of the Protecting Communities and Preserving the Second Amendment Act of 2021, the Attorney General shall withhold 10 percent of the amount that would otherwise be allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156) if the State does not have in effect a statute described in subparagraph (A)(ii) of this paragraph..20.Firearm
		commerce modernization(a)Firearms
 dispositionsSection 922(b)(3) of title 18, United States Code, is amended—(1)in the matter preceding subparagraph (A), by striking located and inserting located or temporarily located; and(2)in subparagraph (A)—(A)by striking rifle or shotgun and inserting firearm;(B)by striking located and inserting located or temporarily located; and(C)by striking both such States and inserting the State in which the transfer is conducted and the State of residence of the transferee.(b)Dealer
 locationSection 923 of title 18, United States Code, is amended—(1)in subsection (j)—(A)in the first sentence, by striking , and such location is in the State which is specified on the license; and(B)in the last sentence—(i)by inserting transfer, after sell,; and(ii)by striking Act, and all that follows and inserting Act.; and(2)by adding at the end the following:(m)Nothing in this chapter shall be construed to prohibit the sale, transfer, delivery, or other disposition of a firearm or ammunition—(1)by a person licensed under this chapter to another person so licensed, at any location in any State; or(2)by a licensed importer, licensed manufacturer, or licensed dealer to a person not licensed under this chapter, at a temporary location described in subsection (j) in any State..(c)Residence of
 United States officersSection 921 of title 18, United States Code, is amended by striking subsection (b) and inserting the following:(b)For purposes of this chapter:(1)A member of the Armed Forces on active duty, or a spouse of such a member, is a resident of—(A)the State in which the member or spouse maintains legal residence;(B)the State in which the permanent duty station of the member is located; and(C)the State in which the member maintains a place of abode from which the member commutes each day to the permanent duty station of the member.(2)An officer or employee of the United States (other than a member of the Armed Forces) who is stationed outside the United States for a period of more than 1 year, and a spouse of such an officer or employee, is a resident of the State in which the person maintains legal residence..21.Firearm dealer
		access to law enforcement information(a)In
 generalSection 103(b) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), is amended—(1)by striking Not later than and inserting the following:(1)In
 generalNot later than; and(2)by adding at the end the following:(2)Voluntary
		  background checks(A)In
 generalNot later than 90 days after the date of enactment of the Protecting Communities and Preserving the Second Amendment Act of 2021, the Attorney General shall promulgate regulations allowing licensees to use the national instant criminal background check system established under this section for purposes of conducting voluntary, no fee employment background checks on current or prospective employees.(B)NoticeBefore conducting an employment background check relating to an individual under subparagraph (A), a licensee shall—(i)provide written notice to the individual that the licensee intends to conduct the background check; and(ii)obtain consent to conduct the background check from the individual in writing.(C)ExemptionAn employment background check conducted by a licensee under subparagraph (A) shall not be governed by the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).(D)AppealAny individual who is the subject of an employment background check conducted by a licensee under subparagraph (A) the result of which indicates that the individual is prohibited from possessing a firearm or ammunition pursuant to subsection (g) or (n) of section 922 of title 18, United States Code, may appeal the results of the background check in the same manner and to the same extent as if the individual had been the subject of a background check relating to the transfer of a firearm..(b)Acquisition,
		preservation, and exchange of identification records and
 informationSection 534 of title 28, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (3), by striking and at the end;(B)in paragraph (4), by striking the period at the end and inserting ; and; and(C)by inserting after paragraph (4) the following:(5)provide a person licensed as an importer, manufacturer, or dealer of firearms under chapter 44 of title 18 with information necessary to verify whether firearms offered for sale to such licensees have been stolen.;
 and(2)in subsection (b), by inserting , except for dissemination authorized under subsection (a)(5) of this section before the period.(c)RegulationsNot later than 90 days after the date of enactment of this Act, and without regard to chapter 5 of title 5, United States Code, the Attorney General shall promulgate regulations allowing a person licensed as an importer, manufacturer, or dealer of firearms under chapter 44 of title 18, United States Code, to receive access to records of stolen firearms maintained by the National Crime Information Center operated by the Federal Bureau of Investigation, solely for the purpose of voluntarily verifying whether firearms offered for sale to such licensees have been stolen.(d)Statutory
		construction; evidence(1)Statutory
 constructionNothing in this section or the amendments made by this section shall be construed—(A)to create a cause of action against any person licensed as an importer, manufacturer, or dealer of firearms under chapter 44 of title 18, United States Code, or any other person for any civil liability; or(B)to establish any standard of care.(2)EvidenceNotwithstanding any other provision of law, evidence regarding the use or non-use by a person licensed as an importer, manufacturer, or dealer of firearms under chapter 44 of title 18, United States Code, of the systems, information, or records made available under this section or the amendments made by this section shall not be admissible as evidence in any proceeding of any court, agency, board, or other entity.22.Interstate
		transportation of firearms or ammunition(a)In
 generalSection 926A of title 18, United States Code, is amended to read as follows:926A.Interstate
 transportation of firearms or ammunition(a)DefinitionIn this section, the term transport includes staying in temporary lodging overnight, stopping for food, fuel, vehicle maintenance, an emergency, medical treatment, and any other activity incidental to the transport.(b)AuthorizationNotwithstanding any provision of any law (including a rule or regulation) of a State or any political subdivision thereof, a person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to—(1)transport a firearm for any lawful purpose from any place where the person may lawfully possess, carry, or transport the firearm to any other such place if, during the transportation—(A)the firearm is unloaded; and(B)(i)if the transportation is by motor vehicle—(I)the firearm is not directly accessible from the passenger compartment of the motor vehicle; or(II)if the motor vehicle is without a compartment separate from the passenger compartment, the firearm is—(aa)in a locked container other than the glove compartment or console; or(bb)secured by a secure gun storage or safety device; or(ii)if the transportation is by other means, the firearm is in a locked container or secured by a secure gun storage or safety device; and(2)transport ammunition for any lawful purpose from any place where the person may lawfully possess, carry, or transport the ammunition, to any other such place if, during the transportation—(A)the ammunition is not loaded into a firearm; and(B)(i)if the transportation is by motor vehicle—(I)the ammunition is not directly accessible from the passenger compartment of the motor vehicle; or(II)if the motor vehicle is without a compartment separate from the passenger compartment, the ammunition is in a locked container other than the glove compartment or console; or(ii)if the transportation is by other means, the ammunition is in a locked container.(c)State
		  law(1)Arrest
 authorityA person who is transporting a firearm or ammunition may not be—(A)arrested for violation of any law or any rule or regulation of a State, or any political subdivision thereof, relating to the possession, transportation, or carrying of firearms or ammunition, unless there is probable cause to believe that the transportation is not in accordance with subsection (b); or(B)detained for violation of any law or any rule or regulation of a State, or any political subdivision thereof, relating to the possession, transportation, or carrying of firearms or ammunition, unless there is reasonable suspicion that the transportation is not in accordance with subsection (b).(2)Prosecution(A)Burden of
 proofIf a person asserts this section as a defense in a criminal proceeding, the government shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person was not in accordance with subsection (b).(B)Prevailing
 defendantIf a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant reasonable attorney's fees..(b)Technical and
 conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by striking the item relating to section 926A and inserting the following:926A. Interstate transportation of firearms or
		  ammunition..23.Preventing
 duplicative grantsSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:(n)Preventing
		  duplicative grants(1)In
 generalBefore the Attorney General awards a grant to an applicant under this part, the Attorney General shall compare potential grant awards with grants awarded under part A or T to determine if duplicate grant awards are awarded for the same purpose.(2)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—(A)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and(B)the reason the Attorney General awarded the duplicate grants..May 24, 2021Read the second time and placed on the calendar